Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 24, 2018

The Court of Appeals hereby passes the following order:

A19A0543. OSHA BERRY v. DONNIE BERRY.

      In this divorce case, Osha Berry has filed a direct appeal from the trial court’s
order finding him in contempt of its temporary order and its prior contempt order,
terminating his weekday evening visitation, and ordering him incarcerated until he
purges the contempt. We lack jurisdiction.
      Generally, appeals from orders entered in domestic relations cases, including
orders holding persons in contempt, must be appealed by application for discretionary
review. See OCGA § 5-6-35 (a) (2). However, a direct appeal is proper under OCGA
§ 5-6-34 (a) (11) from all judgments or orders “in child custody cases” that award,
refuse to change, or modify child custody or visitation, or orders that hold or decline
to hold persons in contempt of child custody orders. But OCGA § 5-6-34 (a) (11)
allows a “direct appeal from the types of orders specified in that statute that are
entered in ‘custody cases’”; “not from orders relating to child custody issues that are
entered in ‘divorce cases.’” Voyles v. Voyles, 301 Ga. 44, 45-46 (799 SE2d 160)
(2017); see Hoover v. Hoover, 295 Ga. 132, 134 (1) (757 SE2d 838) (2014) (holding
that when child custody issues are ancillary to a divorce action, the determination of
child custody does not transform the case into a “child custody case”); Todd v. Todd,
287 Ga. 250, 251 (1) (703 SE2d 597) (2010) (“All other issues in a divorce action,
including child custody, are merely ancillary to [the] primary issue [of whether the
marriage should be dissolved].”); Ford v. Ford, __ Ga. App. __ (Case No.
A18A1156, decided August 30, 2018) (reaffirming the holdings of Hoover and Todd).
      This case is part of the divorce proceeding between the parties and, as such,
Osha Berry was required to file an application for discretionary appeal pursuant to
OCGA § 5-6-35 (a) (2). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). His failure to follow the required appellate procedure deprives us
of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/24/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.